DISMISS and Opinion Filed September 13, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00190-CV

                   JOHN SCOGGINS, Appellant
                            V.
          WYATT HOLLIDAY AND KATHRYN PAGE, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-10313

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Reichek
      Before the Court is the parties’ agreed motion to dismiss the appeal because

they have settled their differences. We grant the motion and dismiss the appeal with

prejudice. See TEX. R. APP. P. 42.1(a)(2).




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE

210190F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

JOHN SCOGGINS, Appellant                    On Appeal from the 160th Judicial
                                            District Court, Dallas County, Texas
No. 05-21-00190-CV         V.               Trial Court Cause No. DC-19-10313.
                                            Opinion delivered by Justice
WYATT HOLLIDAY AND                          Reichek. Justices Schenck and
KATHRYN PAGE, Appellees                     Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

     It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered September 13, 2021




                                      –2–